                 Case 6:18-bk-04726-CCJ                    Doc 31              Filed 01/09/19                  Page 1 of 1



                             UNI                                   N           U                       U
                                             I         I       I                               I
                                                           N           I I I N


IN RE:                                                                 C           N       :                       CCJ
                                                                       C
JAMES ALLYN HARDEN AND
CHRIS INE LYNN HARDEN

                     D


                                                     I I                                   I

         I                       I                                                                         Ord r       r                   r
         r                   r                   d                     r               r   DE                                      r
r                                    r                 d                        r              r       DE                          S
N            A                                                                                                             M           L
     M                   L   A                   C                     S                                                           S M
                                         J                                 :
J    A           H
C            L      H
    C               C
                   L

A CM EC                                                            J

                                                                           R                       S




                                                                                     D M
                                                                                   N :
                                                                           A                        LL
                                                                           A                       M
                                                                                                           C
                                                                           R           NE S                        A           A
                                                                                       :
                                                                                   :
                                                                           E           :       M
